UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6528


DAVID MICHAEL TROTMAN, JR.,

                   Plaintiff - Appellant,

             v.

C.S.H., Central State Hospital; DR. JACK BARBER; V.D.B.H.D.S; DOCTOR
ALBRIGHT, 39 - Number Indicates Building; FNU LOFTON-BEACH, 39 -
Number Indicates Building; FNU WILKERSON, 39 - Number Indicates Building;
DR. YARATHA, 39 - Number Indicates Building; FNU LEE, 39 - Number
Indicates Building; DR. MAGAKEAN, 39 - Number Indicates Building; JOHN
ERNST, 39 - Number Indicates Building; FNU MCDOWELL, 39 - Number
Indicates Building; FNU LYTE, 39 - Number Indicates Building; FNU GASKILL,
39 - Number Indicates Building; FNU GRAVES, 39 - Number Indicates Building;
FNU MILES, 39 - Number Indicates Building; FNU HARPER, 39 - Number
Indicates Building; FNU JONES, 113 - Number Indicates Building; FNU
FISHER, 95 - Number Indicates Building; FNU PARHAM, 95 - Number Indicates
Building; DR. GROGAN, 39 - Number Indicates Building; TRACY
HENDERSON, 39 - Number Indicates Building; FNU BAILEY, 39 - Number
Indicates Building; DR. RANDALL FORBES, 113 - Number Indicates Building,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00716-REP)


Submitted: September 18, 2018                           Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Affirmed in part, dismissed in part, and remanded by unpublished per curiam opinion.


David Michael Trotman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Michael Trotman, Jr., appeals the district court’s order denying relief on his

civil complaint.      We dismiss as interlocutory the portion of the order dismissing

Defendants Barber, Fisher, Parham, Grogan, and Henderson without prejudice and

remand for further proceedings.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because this portion of the order from which Trotman seeks to appeal does not “clearly

preclude amendment,” Trotman may be able to remedy the deficiencies identified by the

district court by filing an amended complaint. Accordingly, the district court’s dismissal

order as to these Defendants is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th

Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993).

       We therefore dismiss this portion of the appeal for lack of jurisdiction. Goode,
807 F.3d at 630.      In Goode, we remanded to the district court with instructions to allow

amendment of the complaint. Id. Here, however, the district court already has afforded

Trotman the opportunity to amend. Accordingly, we direct on remand that the district

court, in its discretion, either afford Trotman another opportunity to file an amended

complaint or dismiss the complaint with prejudice, thereby rendering this portion of the

dismissal order a final, appealable order.

                                              3
      As to the remainder of the district court’s order, we have reviewed the record and

find no reversible error. Accordingly, we affirm the remainder of the order for the

reasons stated by the district court. Trotman v. Central State Hosp., No. 3:17-cv-00716-

REP (E.D. Va. Feb. 2, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART,
                                                                      AND REMANDED




                                            4